Opinion of the Court
Robert E. Quinn, Chief Judge:
We granted the accused’s petition for review to consider two claims of error affecting one of the two charges of which the accused was convicted. The Government concedes the correctness of one of the claims and moves to remand the case to the board of review for further proceedings. See: United States v Williams, 8 USCMA 325, 24 CMR 135; United States v Gittens, 8 USCMA 673, 25 CMR 177.
The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Army for submission to the board of review for action consistent with this opinion.
Judge Ferguson concurs.
Judge Latimer concurs in the result.